        Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 1 of 7


                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      Case No. 3:19-CR-295 (VLB)

v.

DOMENICO SANDALO                              August 31, 2020



                          MOTION TO QUASH SUBPOENA

      In accordance with Rule 17 of the Federal Rules of Criminal Procedure, the

United States of America moves the Court for an order to quash any subpoenas

issued by the defendant to any person he believes to be the confidential informant

in this case. This weekend, the Government learned that the defendant had issued

one or more subpoenas to individual(s) he believes are the confidential informant.

For the reasons set forth below, the Government requests that the Court quash any

such subpoenas.

      This is yet another attempt by the defendant to ascertain the identity of the

confidential informant in this case, despite this Court’s order that he is not entitled

to that information. As in its earlier motion on this issue, see ECF No. 83, the

Government declines to confirm or deny whether any individuals that have been

subpoenaed are, in fact, the confidential informant in this case. That is consistent

with this Court’s April 10 ruling that “the Government need not provide the

identities of or any discovery that would readily identify the informants,” in

connection with the defendant’s specific request that the Government identify its

informants. ECF No. 58 at 7. Indeed, this court held unequivocally that the


                                          1
        Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 2 of 7


defendant had failed to make a showing that the informant was unreliable, and that

the defendant was therefore not entitled to know his or her identity. Id.

      Despite that clear ruling, the defendant persists in his mission to publicly

expose a person he believes is the confidential informant in this case. This, again,

appears to be an attempt to bait the Government into confirming or denying the

identity of a protected source, which the Government will not do.

      In this Court’s April 10, 2020 ruling, it declined to order the Government to

disclose the informant’s identity, finding that

      the critical information ascribed to the informants was corroborated by
      independent evidence, and Mr. Sandalo presents no evidence that “fairly
      puts in issue” the truth of that evidence. One of the police officer affiants
      listened to a call between Mr. Sandalo and an informant, and directly
      “observed that Sandalo advised the [informant] that he (Sandalo) was
      currently waiting to receive a large shipment of Oxycodone pills, which he
      was then planning to sell.” [Dkt. 55-3 at ¶ 11]. While Mr. Sandalo questions
      why the calls were not recorded, the informant’s phone was not vouchered,
      and why the communications were not memorialized in writing at the time,
      he neither claims nor provides any evidence against the existence of the
      calls or texts. [Dkt. 54 at 7]; cf. Holguin, 946 F. Supp. 157 at 160-61 (defendant
      supplied affidavits and testimony contesting police officers’ version of
      events). In the absence of such evidence, his request is made simply “for the
      purpose of casting doubt upon the credibility of government witnesses,” and
      it does not overcome the informant’s privilege. The Court denies his motion
      to compel as to this information.

ECF No. 58 at 6-7. In his later motion to suppress, see ECF No. 71, the defendant –

likely in response to the Court’s observation that he had presented no evidence

that “fairly put in issue” the truth of the information in the search warrant affidavit

– attached several affidavits, including his own self-serving statement and others

from his wife and father. It is unclear why those affidavits were not included in his

motion to compel the disclosure of the informants’ identity, see ECF No. 53, 54,



                                          2
          Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 3 of 7


when all of the information contained therein would have been known to the

affiants at the time of the earlier finding.


        But even if the Court had those affidavits at the time it considered the

defendant’s motion to compel, the defendant still would not have been entitled to

the “extraordinary remedy” of disclosure of a confidential informant’s identity.

See United States v. Graves, 2018 U.S. Dist. LEXIS 150253 at *8 (S.D.N.Y. 2018);

United States v. Tavarez, 518 F. Supp. 2d 600, 604-05 (S.D.N.Y. 2007); United States

v. Muyet, 945 F. Supp. 586, 602 (S.D.N.Y. 1996). To that end, the Government again

notes that it does not intend to call the confidential informant as a witness at trial

– an important factor that this Court has considered in similar contexts. See United

States v. Godiksen, 2017 U.S. Dist. LEXIS 22856 (D. Conn. 2017) (“[w]here the

government has announced its intention not to call the informant as a witness, and

the defendant has not made a particularized showing of need to question the

witness, for example because the informant could ‘shed light on an apparent

contradiction in … testimony,’ disclosure of the informant’s identity is not

appropriate.”) For the same reasons, the Court should quash any subpoenas the

defendant has issued to any person he believes is the confidential informant in this

case.

        The Court also should quash any such subpoenas because the testimony of

the purported informant in this case is unnecessary to the determination of the

motion to suppress.      The defendant presumably wishes to call the purported

informant to attack his or her credibility. Based on his filings, that will likely include

questioning the witness about his or her private medical and mental health

                                               3
           Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 4 of 7


conditions, living arrangements, and reputation for truthfulness. But all of those

topics are irrelevant to the determination of the defendant’ motion. First, informant

testimony is unnecessary because the two affiant police officers are prepared to

testify at the hearing about, among other things, their determination that the

informant was reliable and credible. Second, informant testimony is unnecessary

because the Court can assess the informant’s credibility based on the fact that the

information he or she provided to the affiants was wholly corroborated by what the

police actually found in the defendant’s house during the execution of the search

warrant.     In other words, the defendant can sufficiently test the informant’s

credibility through his examination of the affiants, and the Court can be assured of

the informant’s credibility because of the corroborated aspects of his or her

information. Thus, the testimony of any person purported to be the informant is

irrelevant and unnecessary, and any subpoena seeking such testimony should be

quashed.

      The lack of any legitimate legal basis for issuing a subpoena to a purported

informant leads to the unavoidable conclusion that the defendant is motivated by

a personal animus towards the CI. His filings suggest as much. For example, the

defendant moved the Court to compel the Government to disclose the CI’s identity.

See ECF No. 53, 58. But prior to the Court denying that motion, in a motion to

continue, the defendant represented that he “has some idea of who the … CI [is]”

and “would like confirmation of their identit[y] and all documents related to them

from the Government”. ECF No. 57 at 3. And further, he noted that “[e]ven if the

Court denies our motion to compel the disclosure of their identit[y] and related


                                         4
         Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 5 of 7


documents,” he still wanted an opportunity to interview the CI based on his belief

that there was a “high likelihood” he or she would provide information

demonstrating a lack of probable cause to issue the search warrant. Id. at 4. If the

defendant believed he knew the identity of the CI, confirmation from the

Government would do nothing to advance his position. That alone could lead one

to conclude that his true motivation was to publically identify the CI as a law

enforcement source.

       Undeterred by this Court’s order that the Government need not disclose the

informant’s identity, the defendant then published, in several public filings, the full

name     and    personal      details   of       the   purported   informant.      The

Government      immediately moved to seal those documents to redact that

person’s name, the defendant agreed to do so, and the Court issued an order

granting the Government's motion.            See ECF No. 83, 86.       In granting the

Government’s motion, the Court found, among other things, that “the preservation

of the safety of the alleged confidential informant is a compelling reason

for sealing.” See ECF. No. 86 at 2.          The Government maintains its position

that publishing a purported CI’s name in public filings violated the spirit – if

not the letter – of this Court’s earlier ruling.

       The defendant’s latest action similarly runs afoul of this Court’s order.

One can reasonably assume that the defendant’s chief purpose for issuing

subpoenas to a purported CI is to ask him or her, under oath, whether he or she

is in fact the informant in this case.           Asking any witness that question in

open court is dangerous.         More to the point, allowing the defendant to call

witnesses for the purpose of confirming or denying that a person is, in fact




                                             5
        Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 6 of 7


the informant, is inconsistent with this Court’s orders on this issue.1

      In sum, the Court should quash any subpoenas issued by the defendant for

individuals he believes to be the confidential informant in this case. Testimony

from the informant in this case is not necessary to the determination of the

motion to suppress, and requiring such individuals to testify could place them in

danger, subject their lives to unwarranted and inappropriate public scrutiny, and

chill future attempts by law enforcement to develop confidential sources.




                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                             /s/ Maria del Pilar Gonzalez
                                             MARIA DEL PILAR GONZALEZ
                                             ASSISTANT U.S. ATTORNEY
                                             CT Bar No. 30716
                                             157 Church Street, 25th Floor
                                             New Haven, CT 06510
                                             (203) 821-3700

                                             /s/ Douglas P. Morabito
                                             DOUGLAS P. MORABITO
                                             ASSISTANT U.S. ATTORNEY




1
  It also puts the Government in an untenable position. If the defendant is allowed
to call witnesses he believes may be the informant in this case, the Government
will not be able to conduct a fulsome examination of the witness without
implicitly or directly confirming or denying that such person is the informant.
Such a fishing expedition is not only inappropriate, it would force the
Government to disclose information that this Court has already ruled falls within
the purview of privileged informant material.
                                          6
          Case 3:19-cr-00295-VLB Document 98 Filed 08/31/20 Page 7 of 7



                                  CERTIFICATE OF SERVICE


        I hereby certify that on August 31, 2020, a copy of this filing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s CM/ECF system.

                                             /s/ Maria del Pilar Gonzalez
                                             ____________________________________
                                             MARIA DEL PILAR GONZALEZ
                                             ASSISTANT UNITED STATES ATTORNEY




                                                7
